DETAILED ACTION
Claim Objections
Claim 3, 5, 7, 9, 13 is objected to because of the following informalities: 
Claim 3 recites “databasestoring” on line 3. There needs to be a space after “database”.
Claim 5 recites “stppped” on line 5. The spelling of the word “stopped” need to be corrected.
Claim 7 recites “suitableas” on line 14. There also needs to be a space after “suitable”.
Claim 9 recites “a determination condition” on line 7-8. Claim 7 already mentioned at least one determination condition. Therefore, it should be “the determination condition”.
claim 13 recites the same “a user information collection unit” twice. the second “a user information collection unit” needs to be replaced with “a user accumulation unit”.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a destination input unit, a user identification unit, a target position recommendation unit, a target situation collection unit, a target position determination unit, a target position storage unit, a user information collection unit, a user information accumulation unit, ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to input a destination, configured to identify the user, configured to recommend a recommended target position, configured to collect a vehicle position, configured to determine whether the vehicle position is suitable for parking or stopping, configured to generate and store target position data, for collecting information, for accumulating information” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a destination input unit, a user identification unit, a target position recommendation unit, a target situation collection unit, a target position determination unit, a target position storage unit, a user information collection unit, a user information accumulation unit (see Fig. 2 and page 3, lines 12-28) is disclosed in Applicant’s specification information terminal 10 (a navigation device mounted on the vehicle) and Server 50.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 9, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation " the target position accumulation unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the target position accumulation unit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " the user information accumulation unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyster et al. (US 20180313660 A1).
In regard to claim 1, Eyster teaches a target position guidance system (Eyster, Fig. 1) comprising: a target position database in which position information indicating respective target positions where a vehicle can be parked or stopped is stored (Eyster, Fig. 3, Parking service server 92; Para. 41, Parking service server 92 may have various inputs which allow data gathering regarding parking availability at an associated parking location or parking garage. The term “parking garage” as used herein is not limited to any particular type of facility and may for example include public or private locations, open air lots, enclosed structures, or simply a collection of parking spaces along one side of a street with one or more parking meters); a destination input unit configured to input a destination chosen by a user (Eyster, Para. 49, The request can be constructed within mobile computing device 50 as part of a navigation app loaded on the device. The destination may be entered by the user as text in an input field of the navigation app, as speech using speech-to-text recognition within mobile computing device 50, or graphically by designating a geographic area using a touch screen on which a map is displayed by the navigation app); a user identification unit configured to identify the user (Eyster, Para. 49, The request can also contain ancillary information such as some unique identifier for the user, a specific type of parking space required, vehicle information, or intended duration); and a target position recommendation unit configured to recommend a recommended target position that matches at least one factor of the identified user from among position candidates extracted from the target position database based on the chosen destination (Eyster, Para. 54, the parking garage with the highest score can be picked as the optimal suggestion and transmitted to mobile computing device 50 by parking management server 100, along with travel directions or other navigational aids which can be presented to the user by the navigation app. Alternatively, multiple parking garages can be offered to the driver in order of decreasing score, for example, the top ten scores/suggestions), wherein a factor is an attribute or a preference (Eyster, Para. 50, The parking preference criteria can be customized by the user).

In regard to claim 3, Eyster teaches the target position guidance system according to claim 1 further comprising: a user information database storing information indicating at least one factor for each registered user (Eyster, Para. 50, the parking preference criteria can be customized by the user. Factors may include among others cost, distance from the parking location to the destination, and the safety in the vicinity of the parking location. Cost may be absolute (dollars and cents) or relative, e.g., low, moderate, or high), wherein the target position recommendation unit is configured to (i) detect a factor of the identified user, and (ii) select the target position that matches the factor of the identified user (Eyster, Para. 52, Parking service servers 92 can respond directly to mobile computing device 50 with predicted parking information. Alternatively, parking management server 100 can act as an intermediary, receiving the request from mobile computing device 50, determining which parking locations are suitable based on the user's destination (according to predefined proximity criteria which may be wider-ranging that the wireless broadcast range of mobile computing device 50), forwarding the request to each of those parking locations, and collecting responses from the parking service servers 92. Each response preferably includes a predicted parking availability for that garage at the estimated arrival time, and the associated cost for parking the vehicle (which may be based on any indicated duration)).

In regard to claim 4, Eyster teaches the target position guidance system according to claim 1, wherein the target position database stores the position information indicating the position of each of the target positions together with road information indicating road conditions around the target position (Eyster, Para. 49, The time of arrival can be manually estimated by the user, or computed by the navigation app based on coordinates of the user derived from the GPS functionality of mobile computer device 50 along with known route information to the destination and current traffic conditions), and the target position recommendation unit is configured to select the target position that matches the factor of the user from among the target positions extracted from the target position database, based on the road information (Eyster, Para. 50, a user may want high safety more than anything else, particularly cost, so the safety might have a weight of ten while the cost has a weight of one and the distance has a weight of two).



Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 20190130749 A1).
In regard to claim 7, Yamada teaches a database generation device for generating a target position database in which a target position where a vehicle can be parked or stopped is stored (Yamada, Para. 13, The database creation apparatus as above can easily create a parking lot database that indicates which models of vehicles can be parked in each parking lot), the device comprising: a target situation collection unit configured to collect a vehicle position from a parked or stopped vehicle (Yamada, Para. 39, the vehicle information acquisition part 101 acquires information about the state of the vehicle from vehicle sensors 102 and stores it in the vehicle information storage part 103; Para. 54, every time a vehicle is parked, a record including parking lot ID 2091, parking lot name 2092, position information 2093, vehicle model 2094, and date and time of parking 2095 is stored in the parking lot database 209); a target position determination unit configured to determine whether the vehicle position is suitable for parking or stopping based on vehicle positions collected by the target situation collection unit and at least one determination condition (Yamada, Para. 53, In connection with a record of vehicle information of which the parking position coincides with the location of a parking lot stored in the parking lot location database 208, the database registration part 207 adds to the parking lot database 209 data indicating that vehicles of the model specified in the record of vehicle information can be parked in that parking lot. In other words, in cases where the parking position of a vehicle is not at an exclusive parking lot (or a specific position relating to the vehicle) and coincides with the location of a parking lot known in advance, the database registration part 207 adds data indicating that the vehicle of the model specified in the vehicle information can be parked at that parking position (namely, in that parking lot) to the parking lot database 209, Para. 59); and a target position storage unit configured to (i) generate target position data including the vehicle position collected by the target situation collection unit as the target position and (ii) store the target position data in the target position database when the target position determination unit determines that the vehicle position is suitable as the target position of the vehicle (Yamada, Para. 62, in connection with vehicle information of which the parking position coincides with a parking lot, the database registration part 207 adds to the parking lot database 209 data indicating that vehicles of the model specified in that vehicle information could be parked at the date and time of data acquisition. Specifically, one record of data is added to the database shown in FIG. 6A. In the database, the vehicle model 1052 in the vehicle information is recorded as the vehicle model 2094, and the date and time of data acquisition 1051 is recorded as the date and time of parking 2095).

In regard to claim 9, Yamada teaches the database generation device according to claim 7, wherein the target situation collection unit is configured to collect, from the parked or stopped vehicle, a vehicle state (Yamada, Para. 58, the extraction part 203 consults the vehicle information storage part 202 to extract records of vehicle information at times when vehicles are in the parked state. In this embodiment, records made at times when the accessory power is switched from on to off are extracted as records of vehicle information at times when vehicles are in the parked state. For example, in the case shown in FIG. 3, record R1 indicating that the ACC 1054a is turned off is extracted as a record at a time when the vehicle is in the parked state from among a series of records of vehicle information) or a surrounding road condition in addition to the vehicle position, the target position determination unit is configured to determine whether the vehicle position is suitable as the target position of the vehicle, based on the information collected by the target situation collection unit and a determination condition (Yamada, Para. 53, In connection with a record of vehicle information of which the parking position coincides with the location of a parking lot stored in the parking lot location database 208, the database registration part 207 adds to the parking lot database 209 data indicating that vehicles of the model specified in the record of vehicle information can be parked in that parking lot. In other words, in cases where the parking position of a vehicle is not at an exclusive parking lot (or a specific position relating to the vehicle) and coincides with the location of a parking lot known in advance, the database registration part 207 adds data indicating that the vehicle of the model specified in the vehicle information can be parked at that parking position (namely, in that parking lot) to the parking lot database 209, Para. 59);, and the target position accumulation unit is configured to (i) generate target position data including (a) the position information of the target position and (b) the target identification information or the road information of the surrounding road, and (ii) accumulate the data in the target position database (Yamada, Para. 62, in connection with vehicle information of which the parking position coincides with a parking lot, the database registration part 207 adds to the parking lot database 209 data indicating that vehicles of the model specified in that vehicle information could be parked at the date and time of data acquisition. Specifically, one record of data is added to the database shown in FIG. 6A. In the database, the vehicle model 1052 in the vehicle information is recorded as the vehicle model 2094, and the date and time of data acquisition 1051 is recorded as the date and time of parking 2095).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyster et al. (US 20180313660 A1) in view of HENNES et al. (US 20190144000 A1).
In regard to claim 2, Eyster teaches the target position guidance system according to claim 1, the user identification unit is configured to identify the user (Eyster, Para. 49, The request can also contain ancillary information such as some unique identifier for the user, a specific type of parking space required, vehicle information, or intended duration) and determine a necessity of parking of the vehicle for the identified user (Eyster, Para. 51, A request (particularly one that is likely to be repeated many times) can be pre-programmed into mobile computing device 50, and can automatically be broadcast when a location monitor of the navigation app senses that the user is near her destination), and the target position recommendation unit is configured to (i) extract target positions based on a determination result of the necessity of parking by the user identifying unit (Eyster, Para. 51, This proximity can be set to a default value, or set by the user, as either a radius or Manhattan (route) distance. Thus, as the driver approaches her destination, the navigation app can manage the parking selection process without any contemporaneous action by the user. If multiple pre-programmed destinations are within the proximity designation, the navigation app can spontaneously prompt the user for an indication of which of those destinations, if any, is desired), and (ii) recommend the extracted target position that best matches the user (Eyster, Para. 54, the parking garage with the highest score can be picked as the optimal suggestion and transmitted to mobile computing device 50 by parking management server 100, along with travel directions or other navigational aids which can be presented to the user by the navigation app. Alternatively, multiple parking garages can be offered to the driver in order of decreasing score, for example, the top ten scores/suggestions).
Eyster does not teach wherein the target position database additionally has identification information indicating whether each target position allows parking of the vehicle or only allows stopping of the vehicle.
However Hennes teaches wherein the target position database additionally has identification information indicating whether each target position allows parking of the vehicle or only allows stopping of the vehicle (Para. 44, The interface 22 and vehicle system controller 21 determines whether the indicated spontaneous destination along the route, e.g. the restaurant, has an available and associated quick stop location or possibility such as its own parking facility and, if that is not the case, whether another parking or other quick stop possibility to allow a passenger to exit the vehicle can be reached in the immediate neighborhood. A quick stop location may be a parking area, drop off area, apron, or other location that the vehicle may pull into and allow a passenger to safely exit the vehicle. The quick stop location may be determined to be within a predetermined distance of the intermediate, spontaneous destination, e.g. with 100 meters, or another specified distance, or alternatively, may be assigned to the location, such as an adjacent parking or drop off area).
Eyster and Hennes are analogous art because they both pertain to assisting user in finding parking space. 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the parking service server to have quick stop location information with the parking availability information (as taught by Hennes)  resulting in predictable result of providing quick stop location to user along the route so that vehicle may pull into and allow a passenger to safely exit the vehicle.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyster et al. (US 20180313660 A1) in view of Nicoll et al. (US 20160055749 A1).
In regard to claim 5, Eyster does not specifically teach the target position guidance system according to claim 4, wherein the target position recommendation unit is configured to select the target position that matches the factor of the user based on the road information and environmental conditions including time or weather when the vehicle is parked or stppped from among the target positions extracted from the target position database.
However Nicoll teaches wherein the target position recommendation unit is configured to select the target position that matches the factor of the user based on the road information (Nicoll, Para. 16, , the user may not select a parking spot when the vehicle passengers include kids due to high traffic flow in the vicinity of the parking spot. The passenger information may be learned, as an example, based on the ambient noise level in the car and/or the type of car being driven (e.g., child passengers may be more likely when the vehicle being driven is a minivan as compared to a sports car). Thus, during future parking requests received when the ambient noise level in the car is higher, parking spots away from high traffic flow zones may be displayed and ranked higher) and environmental conditions including time or weather (Nicoll, Para. 16, a user may not park at a selected spot during rain or inclement weather conditions due to lack of a covering. The server may then learn to adjust the parking selection displayed to a user in future based on ambient weather conditions, specifically, by recommending covered parking during foul conditions while recommended open air parking during fair weather conditions) when the vehicle is parked or stppped from among the target positions extracted from the target position database.
Eyster and Nicoll are analogous art because they both pertain to assisting in finding parking spots.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to recommend parking spot based on road information and weather information (as taught Nicoll) in order to recommend parking spots that better match the driver's parking driving behavior and preferences.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyster et al. (US 20180313660 A1) in view of Chan (US 20160232789 A1).
In regarding claim 6, Eyster teaches  the target position recommendation unit selects, from among the target positions extracted from the target position database (ii) the factor of the identified user (Eyster, Para. 52, Parking service servers 92 can respond directly to mobile computing device 50 with predicted parking information. Alternatively, parking management server 100 can act as an intermediary, receiving the request from mobile computing device 50, determining which parking locations are suitable based on the user's destination (according to predefined proximity criteria which may be wider-ranging that the wireless broadcast range of mobile computing device 50), forwarding the request to each of those parking locations, and collecting responses from the parking service servers 92. Each response preferably includes a predicted parking availability for that garage at the estimated arrival time, and the associated cost for parking the vehicle (which may be based on any indicated duration)).
Eyster does not teach the target position guidance system of claim 4, wherein the road information in the target position database includes information about a road width around the target position, and the target position recommendation unit selects, from among the target positions extracted from the target position database, the position that has (i) matching road width and size of the vehicle to be parked/stopped.
However Chen teaches wherein the road information in the target position database includes information about a road width around the target position, and the target position recommendation unit selects, from among the target positions extracted from the target position database, the position that has (i) matching road width and size of the vehicle to be parked/stopped (Chen, Para. 25, a size threshold is provided for the vehicle dimensions. The size threshold is used to account for extra space needed to get into and out of a parking spot. In reference to FIG. 8, the actual dimensions for each of the potential parking spots is compared to the size threshold in order to filter out unsuitable spots from the plurality of potential parking spots. The unsuitable spots are smaller than a minimum allowable size for the suitable parking spots and therefore would not be a viable parking option).
Eyster and Chen are analogous art because they both pertain to assisting in finding suitable parking spots.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a vehicle size threshold (as taught Chen) in order to account for extra space needed to get into and out of a parking spot.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20190130749 A1) in view of Sonnabend (US 20140132767 A1).
In regard to claim 8, Yamada does not teach the database generating device according to claim 7, wherein when the vehicle position is not suitable as the target position of the vehicle, the target position determination unit is configured to determine whether the vehicle position is usable as the target position of a vehicle with a limited use condition, and the target position accumulation unit is configured to (i) generate the target position data including the limited use condition as the position information of the target position when the target position determination unit determines that the vehicle position is usable as the parking/stopping position of the vehicle with the limited use conditions and (ii) accumulate the target position data in the target position database.
However Sonnabend teaches the database generating device according to claim 7, wherein when the vehicle position is not suitable as the target position of the vehicle, the target position determination unit is configured to determine whether the vehicle position is usable as the target position of a vehicle with a limited use condition, and the target position accumulation unit is configured to (i) generate the target position data including the limited use condition as the position information of the target position when the target position determination unit determines that the vehicle position is usable as the parking/stopping position of the vehicle with the limited use conditions and (ii) accumulate the target position data in the target position database (Sonnabend, Para. 165, A user can then embark on a collection effort by walking around his or her neighborhood or the neighborhood of collection that he or she has signed up for on the web site and take pictures of open parking spots as well as take pictures of other salient, conspicuous or relevant parking elements, such as restricted parking areas such as curbs painted red or yellow, handicap zones, open parking spots, or fire hydrants. In order to collect the user can take a picture for example of a parking sign with parking rules on it. The application will then place the marker over the user's location by using the GPS functionality of the user's mobile device on an online map. For example, using Google maps functionality).
Yamada and Sonnabend are analogous art because they both pertain to creating parking lot database. 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have user of the parked vehicle collect surrounding  (as taught by Sonnabend)  resulting in predictable result of providing information relevant to parking spot such as restricted parking areas.

In regard to claim 10, Combination of Yamada and Sonnabend teach the database generation device according to claim 7, wherein the target position determination unit is configured to use traffic regulation information of the road around the vehicle position as one of the determination conditions (Sonnabend, Para. 167, the user can be presented with a drop down menu with different parking elements listed thereon including all the relevant parking elements to be collected such as fire hydrants, parking signs, dumpsters, open spots, restricted routes, detours, handicapped zones, etc. The user can select the associated correct option that most accurately describes the element captured by the camera. If the user has selected some sort of parking sign that bears text, the disclosed parking spot information system can either conduct optical character recognition on the image directly on the walker's mobile device via the collection application in order to determine the context of the text, or upload the image directly to the disclosed parking spot information system database server for optical character recognition to be performed at the server).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20190130749 A1) in view of Chan (US 20160232789 A1).
In regard to claim 11, Yamada does not specifically teach the database generation device according to claim 7, wherein the target position determination unit is configured to use, as one of the determination conditions, the road width or a traffic volume obtained from the surrounding road condition.
However Chen teaches a size threshold is provided for the vehicle dimensions. The size threshold is used to account for extra space needed to get into and out of a parking spot. In reference to FIG. 8, the actual dimensions for each of the potential parking spots is compared to the size threshold in order to filter out unsuitable spots from the plurality of potential parking spots. The unsuitable spots are smaller than a minimum allowable size for the suitable parking spots and therefore would not be a viable parking option (Chen, Para. 25). 
Yamada and Chen are analogous art because they both pertain to assisting in finding suitable parking spots.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have road width information collected and stored in the database for the system to compare it with vehicle size (as taught Chen) in order to account for extra space needed to get into and out of a parking spot.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20190130749 A1) in view of Nicoll et al. (US 20160055749 A1).
In regard to claim 12, Yamada does not teach the database generation device according to claim 7, wherein in addition to the vehicle position, the target situation collection unit is configured to obtain an evaluation of a target position by the user of the parked or stopped vehicle, and the target position determination unit is configured to determine that the vehicle position is not suitable as the target position when the evaluation of the target position obtained by the target situation collection unit is low.
However Nicoll teaches wherein in addition to the vehicle position, the target situation collection unit is configured to obtain an evaluation of a target position by the user of the parked or stopped vehicle, and the target position determination unit is configured to determine that the vehicle position is not suitable as the target position when the evaluation of the target position obtained by the target situation collection unit is low (Nicoll, Para. 31, The user may, after parking the vehicle 101, submit user commentary on the selected parking spot. For example, the user may comment that the spot is too expensive, rightly priced, too near major roads, far from the intended destination, etc. The commentary may include a picture of the spot and/or a rating, which are updated to the parking profile 135 for future selections; Para. 34, the user has arrived at the selected parking spot, but the spot is disfavored. Specifically, the spot requires the user to parallel park, which the user does not want to do. The server 125 then finds another spot and directs the user to park the vehicle 101 in the new spot. The server 125 then updates the parking profile to put “parallel parking” as a “disfavored” parking spot attribute).
Yamada and Nicoll are analogous art because they both pertain to assisting in finding parking spots.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have information collected from the user as user commentary (as taught Nicoll) in order to recommend parking spots that better match the driver's parking driving behavior and preferences.

In regard to claim 13, Combination of Yamada and Nicoll teach the database generation device according to claim 7, further comprising: a user information collection unit for collecting information indicating preference factor of a user who gets off from a vehicle when the vehicle is parked or stopped (Nicoll, Para. 27-28, he user has parked in the selected parking spot, the process 200 moves to a block 230; the central server 125 updates the parking profile 135 to include attributes of the selected parking spot. Specifically, the central server 125 puts attributes of the parking spot, e.g., proximity to road, covered or not covered, fee, etc., in the “preferred” attributes portion of the parking profile 135. The updated parking profile 135 will be used to seek more preferred parking spots for future requests); and a user information collection unit for accumulating, as the user information, information indicating the factor of the user collected by the user information collection unit in a user information database (Nicoll, Para. 30, the central server 125 updates the parking profile 135 based on the user's parking behavior. Specifically, the computing device 105 collects data from the data collectors 103 and sends the data to the central server 125 over the network 110, where the central server 125 updates the parking profile 135 based on the data).

In regard to claim 14, Combination of Yamada and Nicoll teach the database generating device according to claim 13, wherein the user information collection unit is configured to collect a behavior history of the user after the vehicle is parked or stopped, and the user information accumulation unit is configured to (i) recognize the user preference from the behavior history of the user collected by the user information collection unit and (ii) accumulate the user preference in the user information database (Nicoll, Para. 30, The data may include vehicle speed, direction, braking start and stop times, proximity to other vehicles, proximity to non-vehicle objects, etc. For example, if the user took several attempts to park in the spot (e.g. in a small space or for parallel parking), then the behavior in the parking profile 135 will be updated accordingly).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicoll et al. (US 20160055749 A1) in view of Sonnabend (US 20140132767 A1).
In regard to claim 15, Nicoll teaches a terminal for a vehicle (Nicoll, Fig. 1, Computing device 105), the terminal comprising: a processor (Nicoll, Para. 35); a non-transitory computer-readable storage medium including instructions that, when executed, cause the terminal to:; receive a destination from the user (Nicoll, Para. 6, a driver may submit a parking request, e.g., via a network to a central server, The request may include one or more of a location (or zone) where parking is required); determine a target requirement, wherein the target requirement indicates whether the vehicle must be parked near the destination (Nicoll, Para. 6, he request may include one or more of a location (or zone) where parking is required, a duration for which parking is required, how much the user is willing to spend on parking (e.g., an upper limit of acceptable parking expense), constraints (e.g., if they are willing to sacrifice cost of parking to get the desired location or if they are willing to sacrifice location of parking to get the desired cost), etc); send the destination and the target requirement to the server (Nicoll, Para. 6, The parking request may be submitted by the user to the central parking server over a network, such as via interactions on a parking application running on a personal device (e.g., smart phone) of the user); receive a second transmission from the server indicating a target position for the vehicle (Nicoll, Para. 7, Based on the user's criteria in a request, and/or using learned user behavior, the parking server may display parking options to the user on a display, such as a display on the center console of the user's vehicle, or on their smart phone); set the target position as a vehicle destination (Nicoll, Para. 7, Once a selection is made by the user, the user may be provided with navigational instructions); guide the vehicle to the target position (Nicoll, Para. 7, Once a selection is made by the user, the user may be provided with navigational instructions, including turn-by-turn steps, for reaching the selected parking spot); determine that the vehicle is parked or stopped (Nicoll, Para. 7, the parking server may then learn whether the user parked in the selected parking spot or not, for example, by communication with the vehicle's navigation system, an in-vehicle sensor or dongle, or by communication with the user's smart phone); collect information for a target situation collection unit of the server and for a user information unit of the server, and transmit the collected information to the server (Nicoll, Para. 8, data pertaining to the parking behavior of the user may be collected on the driven vehicle included in the parking network via multiple vehicle data collecting elements. The data collecting elements may include, for example, one or more vehicle sensors, such as front or rear sensors, radars, cameras, etc. In addition, data may be collected on the vehicle via a portable dongle coupled to the vehicle, the dongle moved between vehicles by the vehicle user. Data may also be collected by a portable device of the user such as a smart phone left in the vehicle during driving. Further still, data may be collected via an in-car camera having RCM and video data input. The data may be collected for a user while the user is operating a personal vehicle and/or while operating a shared vehicle); perform an evaluation input process to receive a user evaluation regarding the target position in which the vehicle is parked or stopped (Nicoll, Para. 31, The user may, after parking the vehicle 101, submit user commentary on the selected parking spot. For example, the user may comment that the spot is too expensive, rightly priced, too near major roads, far from the intended destination, etc. The commentary may include a picture of the spot and/or a rating, which are updated to the parking profile 135 for future selections); and transmit user evaluation information to the server (Nicoll, Para. 31, the central server 125 updates the parking profile 135 with user commentary, and the process 200 ends).

Nicoll does not specifically teach perform a login operation input process in which a user inputs login information, and transmit the login information to a server; receive a first transmission from the server indicating that the user is registered in a user information database.
However the concept of inputting login information and registering on a parking application running on a personal device in order to creating a user profile is well known in the art as also taught by Sonnabend. Sonnabend teaches establish a The disclosed parking spot information system account at on online internet website by registering, creating a profile, or confirming that user is a real person via a email; 2. request a summary statement of the parking rules that apply to a location, optionally along with a cartoon illustration of each parking sign on that block (Sonnabend, Para. 131). 
Nicoll and Sonnabend are analogous art because they both pertain to creating parking lot database. 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to establish an account with the parking server by registering and creating a profile (as taught by Sonnabend) resulting in predictable result of authenticating and providing the user access to the parking server.

In regard to claim 16, Combination of Nicoll and Sonnabend teach the terminal of claim 15, wherein: the destination from the user includes at least one of: a name, an address, a phone number, an email, and a website (Nicoll, Para. 6, the request may include one or more of a location (or zone) where parking is required); determining the target requirement is based at least partly upon whether the user is a driver or is a non-driver (Nicoll, Para. 9, The parking data of the given driver is then used to update the user's parking profile stored on the central server); the second transmission includes at least two candidate target positions (Nicoll, Para. 32, he server 125 then provides a plurality of parking spots available for the user to park); setting the target position as the vehicle destination includes selecting the target position from the candidate target positions (Nicoll, Para. 33, the user has selected one of the spots, and the server 125 provides directions to the selected parking spot); collecting information for the target situation collection unit includes collecting: a state of the parking brake, a shift position of a transmission, a duration of a stopped condition, an unlocking of a door, an opening of the door, and an image of an area near the vehicle (Nicoll, Para. 8, The data collecting elements may include, for example, one or more vehicle sensors, such as front or rear sensors, radars, cameras, etc. In addition, data may be collected on the vehicle via a portable dongle coupled to the vehicle, the dongle moved between vehicles by the vehicle user. Data may also be collected by a portable device of the user such as a smart phone left in the vehicle during driving. Further still, data may be collected via an in-car camera having RCM and video data input. The data may be collected for a user while the user is operating a personal vehicle and/or while operating a shared vehicle); the user evaluation includes a determination of whether a present vehicle position is a suitable target position (Nicoll, Para. 31, The user may, after parking the vehicle 101, submit user commentary on the selected parking spot. For example, the user may comment that the spot is too expensive, rightly priced, too near major roads, far from the intended destination, etc. The commentary may include a picture of the spot and/or a rating, which are updated to the parking profile 135 for future selections; Para. 34, the user has arrived at the selected parking spot, but the spot is disfavored. Specifically, the spot requires the user to parallel park, which the user does not want to do. The server 125 then finds another spot and directs the user to park the vehicle 101 in the new spot. The server 125 then updates the parking profile to put “parallel parking” as a “disfavored” parking spot attribute).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689